Title: Abigail Adams to Mercy Otis Warren, January 1776
From: Adams, Abigail
To: Warren, Mercy Otis


     
      
       Braintree, January? 1776
       
      
      My Dear Marcia
     
     Our Country is as it were a Secondary God, and the first and greatest parent. It is to be perferred to parents, to wives, children, Friends and all things the Gods only excepted.
     These are the considerations which prevail with me to consent to a most painfull Seperation.
     
     I have not known how to take my pen to write to you. I have been happy and unhappy. I have had many contending passions dividing my Heart, and no sooner did I find it at my own option whether my Friend should go or tarry and resign; than I found his honour and reputation much dearer to me, than my own present pleasure and happiness, and I could by no means consent to his resigning at present, as I was fully convinced he must suffer if he quitted. The Eyes of every one are more perticuliarly upon that assembly, and every motion of every member is inspected, so that he can neither be droped nor resign without creating a thousand Jealousies in the minds of the people, nor even obtain leave for a few weeks absence to visit his family, without a thousand malicious Suggestions and Suspicions—first I suppose broached by the tories and from them catchd by the Gaping multitude. All those who act in publick life have very unthankful offices and
     
      “will often sigh to find the unwilling Gratitude
      of base Mankind.”
     
     I believe you will think me petulant, but believe me I could fill this paper with Stories of Expulsion from Congress, loss of influence, affronts from Dickinson, deserting the cause, affraid of being hung &c. &c.
     All of which are not worth regarding only as they serve to shew Humane Nature, popular favour and the Gratitude of ones Country, whilst a person is giving up to distruction all their own private concerns, depriving themselves of all the pleasures and comforts of domestick life, and exerting all the powers both of Body and Mind, and spending their lives in the Service of their Country. Thus does it reward them whilst it will hug a canting hypocrate who has been drawing out its vitals. The post of honour is a private Station. Tis certainly the most comfortable Station. Yet in these days of peril whilst the vessel is in a storm, it would be guilt in an able passenger not to lend his assistance.
     Thus having run a rig and given a losse loose to my pen I would ask my Friend how she does? and why she does not let me hear oftner from her.
     Since I wrote you last all my Little ones have had a setled fever. Johnnys was a plurisy, and he was very dangerous. I have been confined myself for more than a week; but have Recruited again. I hope you and yours are well.
     You make a request, I dare not comply with. I am so apprehen­sive least my Letters should miscarry that unless I knew the hand by which I sent them I am affraid to write any thing which ought not to come to the publick Eye. I have many reasons to be careful of what I write as the fates if I may so express myself seem to delight in bringing into publick view private correspondencyes, and making a malicious use of very trifling circumstances. I have reason for saying this which I may one day or other explain to you.
     We have not any thing new at present, tis conjectured that a Storm will e’er long succeed to the present calm. I pray heaven it may be an Efectual one. Let me hear from you soon which will much oblige your Friend,
     
      Portia
     
    